 In the Matter of WARDBAKING COMPANYandUNITED RETAIL &WHOLESALE EMPLOYEES OF AMERICA, AFFILIATED WITH THE C. I.O.Case No. R-1715.Decided March 11, 1940Bakery IudusOy-Investigation of Representatives:controversy concerningrepresentation of employees : rival organizations ; company refused to grantrecognition to petitioning union unless certified by the Board ; closed-shopcontract with rival union, in effect over a year and since then terminableupon 30days' notice, no bar to determination of representatives-Unit Ap-propriate for Collective Bargaining:no controversy as to; all inside employeesin the bake shop. slicing and wrapping departments, shipping room, and main-tenance depaitment, excluding supervisory, office, and garage employees, con-stitute-Representatives:eligibility to participate in choice : no controversyas to 57 named employees ; dispute as to 2 employees suspended by rivalunion party to closed-shop contract; no determination made since recorddoes not disclose whether discharged or laid off byemployer-Election Or-dered :in event of challenge, ballots of employees permitted to vote withoutdetermination of eligibility to be segregated for subsequent consideration.Mr. Robert R. Rissman,for the Board.Mr. J. W. Hines,of Chicago, Ill., for the Company.Mr. Oliver A. Switaer,of South Bend, Ind., for the United.Mr. Patrick J. Taft,ofWashington, D. C.,Mr. Janes Cross,ofChicago, Ill., andMr. Fred Probst,of South Bend, Ind., for theInternational.Mr. John Green,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 22, 1939, United Retail & Wholesale Employees ofAmerica, affiliated with the C. I. 0., herein called the United, filedwith the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning representation of employees of Ward Baking Com-pany, South Bend, Indiana, herein called the Company, and request-ing an investigation and certification of representatives, pursuant21 N. L. R. B., No. 44483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On January 16, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On January 22, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the United,and Bakery and Confectionery Workers' International Union ofAmerica, Bakers Local Union No. 207, herein called the International,a labor organization named in the petition ,Is claiming to representemployees directly affected by the investigation.'Thereafter, on orabout January 24, 1940, the International filed a motion with theRegional Director for postponement of the hearing for a period of30 days.This motion was denied by the Regional Director by anorder issued on January 25, 1940, copies of which were duly servedupon all the parties.On January 26, 1940, the Regional Directorissued a notice of continuance, postponing until February 5, 1940;the hearing theretofore scheduled to be held on January 29, 1940.Copies of this notice were duly served upon all the parties.Pursuant to the notice of continuance, a hearing was held on Feb-ruary 5, 1940, at South Bend, Indiana, before John T. Lindsay, theTrialExaminer duly designated by the Board.The Board, theCompany, the United, and the International were represented andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed these rulings ofthe Trial Examiner and funds that no prejudicial errors Were com-mitted.They are hereby affirmed.At the close of the hearing, theInternational moved to dismiss the petition herein on the ground thatthe United had not shown a substantial interest in the appropriate unitas set forth in the petition.The Trial Examiner took the motionunder advisement.For the reasons sufficiently appearing herein-after, the motion is denied.'This appears to be the correct designation of the International,which is variouslyreferred to in the record as "Bakery and Confectionery Workers' International Union ofAmerica, Bakers Local Union" ; "Bakery & Confectionery Workers of America, Affiliatedwith the American Federation of Labor, Local 207" ; and "Bakery and ConfectioneryWorkers' International Union of America,Union Local No. 207." WARD BAKING COMPANY485Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWard Baking Company, a New York corporation with its principalplace of business in New York City, is engaged in the business ofbaking, selling, and distributing bakery products. It maintains andoperates 21 plants and warehouses in various States in the UnitedStates, located in the eastern, southern, and midwestern portions oftheUnited States.This proceeding involves the Company's plantlocated at South Bend, Indiana, herein called the South Bend plant.The principal raw materials used by the Company in the operationof the South Bend plant are flour, sugar, shortening, yeast, milk,salt, and sundry ingredients.For the year ending December 31, 1939,the total value of such materials purchased by the Company for theSouth Bend plant amounted to $185,265, approximately 75 per cent ofwhich were purchased outside the State of Indiana.During the sameperiod the Company transported in its own trucks finished bakeryproducts, amounting to approximately $94,500, from its Chicago plant,located at Chicago, Illinois, to the South Bend plant, where theywere sold together with $731,668 of products baked at the South Bendplant.Approximately 24 per cent of the finished bakery productstransported from the Chicago plant to the South Bend plant, andapproximately 24 per cent of the products baked at the South Bendplant, were sold and transported from the South Bend plant during1939 to places outside the State of Indiana, including 41 cities andtowns located in the State of Michigan, the deliveries being madedaily by 56 trucks operated by the Company from the South Bendplant.The Company's products are sold and distributed under trademarksand brand names registered in the United States Patent Office, andare advertised in publications of national circulation.The Company normally employs 127 employees at the South Bendplant.11.THE ORGANIZATIONS INVOLVED-United Retail & Wholesale Employees of America, is it labor or-ganization affiliated with the Congress of Industrial Organizationsand admits to membership employees of the Company.At some timeduring the period between December 12, 1939, and February 5, 1940,United Retail & Wholesale Employees of America chartered Local2S3032-41-col,21--32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 273, which also admits to membership employees of the Com-pany. 2Bakery and Confectionery Workers' International Union, BakersTTnion Local No. 207, is a labor organization affiliated with theAmerican Federation of Labor and also admits to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 6, 1938, the Company and the International enteredinto a collective agreement, which included a provision for a closedshop and covered employees in the unit which the parties in the in-stant case agree is the appropriate unit for the purposes of collectivebargaining.By its terms the agreement is effective for 1 year andthereafter until terminated on 30 days' notice by either party or untilreplaced by a new agreement.Under date of October 16, 1939, Larry Kendziora, 3 an employeeof the Company and recording secretary of the International, wroteLhe Company that the International desired to "reopen their contractfor further negotiations on wages and working conditions."Underdate of November 1, 1939, the Company replied that it would arrangesuch conference as soon as possible.Thereafter,Kendziora andTheodore C. Hans, manager of the South Bend plant, agreed tomeet on December 16, 1939.On the morning of December 14, 1939,Kendziora asked that the meeting be cancelled, Kendziora havingmeanwhile become a member of the United and undertaken to or-ganize the Company's employees in that organization.The organizational campaign by the United, referred to above, be-gan on or about December 12, 1939. By letter dated December 13,1939, the South Bend Industrial Council, affiliated with the C. I. 0.,herein called the Council, wrote to the Company, stating that a major-ity of its employees had signed up with "the C. I. 0." and that it wouldshortly communicate with the Company with respect to an agree-ment.Subsequently, by a letter dated December 18, 1939, theCouncil wrote to the Company, asserting that "the inside men 4 inyour plant are all in the C. I. 0." and stated that it would probablyask for a conference on the next day.On December 19, 1939, theUnited met with the Company, reiterated its claim of majoritydesignation, and requested recognition by virtue of such representa-tion.The Company replied that it had an agreement with the Inter-2At the hearing the parent organization requested that the name of Local No. 273 beplaced on the ballot instead of that of the parent organization,in the event that an elec-tion was orderedNo objection was made to the request.4Also referred to as"Kindzijoria"and "Kindziora."4The record shows that the employees in the unit agreed to be appropriate are termed"inside employees"and "inside production workers." WARD BAKING COMPANT487national and did not wish to become involved in any conflict betweenthe rival organizations.The conference concluded with an agree-ment between the Company and the United that the matter shouldremain instatus quopending action by the Board.Neither the Company nor the International claimed at the hearingthat the agreement between them precluded the existence of a ques-tion concerning representation.5 Inasmuch as the agreement hasbeen in effect over a year, and, since December 6, 1939, has beenterminable at any time upon 30 days' notice by either party, mani-festly the agreement is no bar to the investigation and determina-tion of representatives.`'As we have stated above, the International moved at the close ofthe hearing to dismiss the petition of the United on the ground thattheUnited had not shown a substantial interest.At the hearingtheUnited introduced in evidence a petition, dated December 18,1939.The petition contained the names of 52 employees in the ap-propriate unit, stating that the signers designated the United astheir representative for collective bargaining and revoked theirprior designation of the International?Kendziora, who had signedthe petition, identified 27 of the names and testified that he had wit-nessed the signing thereof by employees on December 18, 1939, andthat the balance of the signatures were obtained by William W. Ed-wards, another employee of the Company. Pay-roll slips of the Com-pany for 46 of the persons whose names appear on the petition wereintroduced in evidence.Comparison with the signatures on the peti-tion authenticates all of the signatures, except two which had beenacknowledged by cross-marks.The foregoing clearly disposes ofthe contention that the United failed to show substantial interestin the proceeding.8"At the hearing,the Company stated that it regarded the contract with the Interna-tional as being in full force and effect,but further stated that it was"ready, willing, andable to recognize and deal with"the labor organization certified by the Board0Mattei of Standard Steel Spring CompanyandLodge No. 2143,Steel WorloersOrganizingCommrrttec,1S N L It B 713,and cases cited therein4The petition statedWe, the undersigned hereby give notice of our resignation from local #207, of theBakery and Confectionery Workers International Union of America,and authorize theUnited Retail and Wholesale Employees of America, affiliated with the Congress for Indus-trialOrganizations,and its representatives to bargain collectively for us in matters per-taining to hours, wages, and general working conditions.This is understood to supercede[sic]all applications for membership in the Bakeryand Confectioneiyworkers International Union, of the American Federation of Local#207'We take into account the fact that the international representative of Bakery andConfectionery workers of America testified that on or about December 14, 1939, 55 out of58 employees in the appropriate unit were members in good standing ; that on or aboutFebruary 1, 1940.47 were still in good standing;and that none of such employees hadnotified the International of withdrawal therefrom.We also take into account the exist-ence of a closed-shop contract between the Company and the International, and the sus-pension or discharge of Kendziora and Edwards pursuant to such contract in December1939 at the instance of the InternationalSeeinfra 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated that all inside employees inthe bake shop, slicing and wrapping departments, shipping room,and maintenance department of the Company, excluding supervisory,office, and garage employees, constituted an appropriate unit.Asnoted above, this is the unit covered by the afore-mentioned agree-ment between the Company and the International.We seeno reasonto alter the unit thus established and agreed upon.We find that all inside employees in the bake shop,slicing andwrapping departments, shipping room, and maintenance departmentof the Company, excluding supervisory, office, and garage employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. TILE DETERMINATION OF REPRESENTATIVESUnder the circumstances set forth in Section III above, we findthat the question concerning representation can be best resolved bythe holding of an election by secret ballot.At the hearing the parties stipulated that the eligibility list shallinclude the 57 employees whose names are set forth in Appendix Ahereto.We find no reason to depart from the wishes of the parties,and, accordingly, in the election which we shall direct, these em-ployees shall be eligible to vote.The International contends that Kendziora should be ineligibleto vote in the election.The United argues that he should be eligible.While no express statement was made by the rival labor organiza-tions, apparently they are in similar disagreement as to the eligibilityof Edwards. WARD BAKING COMPANY489By letter dated December 15, 1939, the International notified theCompany that Kendziora had been suspended from membership inthe International because of his activities in behalf of the United,and requested that he "be temporarily relieved of his duties."PriortoDecember 19, 1939, the International addressed a similar com-munication to the Company with respect to Edwards. The recordis not clear as to whether Kendziora and Edwards, upon receipt ofthese requests, were discharged or whether they were merely tem-porarily laid off.°Inasmuch as the vote-of neither employee maybe necessary to a determination of the choice of representatives, weshall not at this time order a further hearing with respect to thestatus of Kendziora and Edwards. Instead, we shall provide thatthe Regional Director shall permit them to vote unless challenged,and in the event of challenge shall segregate their ballots in sealedcontainers, pending such disposition as shall be made of their ballotsby the Board hereafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWard Baking Company, South Bend,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All inside employees in the bake shop, slicing and wrappingdepartment, shipping room, and maintenance department of the Com-pany, excluding supervisory, office, and garage employees, constitute.aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Ward Baking Company, South Bend, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later than° It is to be noted that the petition herein was not filed until more than a week subse-quent to the discharges or lay-offs.Nothing herein is intended to raise any doubt as tothe eligibility of employees discharged or laid off subsequent to the filing of a petition forInvestigation and certification.Cf.Matter of Silvray Lighting,Inc.,andInternationalBrotherhood of ElectricalWorkersLocal Union No.3,18 N L. It. B. 719. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director. for the Thirteenth-Region,acting in this matter as agent for the National Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all inside employees in the bake shop, slicing and wrappingdepartments, shipping room, and maintenance department of theCompany at its South Bend plant whose names are listed in Ap-pendix A hereto, and Larry Kendziora and William W. Edwards,to determine whether they desire to be represented by United Retailand Wholesale Employees of America, Local No. 273, affiliated withthe C. I. 0., or by Bakery and Confectionery Workers' InternationalUnion, Bakers Union Local No. 207, affiliated with the A. F. of L.,for the purposes of collective bargaining, or by neither.APPENDIX AJ. R. BalkaP.M. BalkaP. BaumgartnerF. S. BielejewskiJ.BlilerT. R. BlilerL. B. BorowskiG. T. BrothersH. F. BrothersN. F. BuytasL. L. CartAl CiesielskiH. A. CoverlyJohn CrothersA. L. GayM. P. GramzaA. HamburgM. P. HartzC.HerthogeWaldo HooverF. F. JelinskiR. F. JoersC. J. KishC.KoehlerH. W. KoskeyLeo KozloskiW. S. LubawayE. LutherR. ManteiJ. F. MarshallF. L. MenzieE. S. MeszegetoJ. A. MeszegetoRobert MiltonbergerF. S. MulkeyN. C. NelsonJ. J. NyikosJ.ParkoJ. F. PiechowskiD. J. RedlingJ. J. Redling, Jr.E. P. RiceD. A. RoserP. RucanoW. RuggieriC. B. RzepnickiC. L. SchreinerJ. SimeriM G. SynderR. L. SpauldingT. StachurskiE.W. StockdaleH. L. SzybowiczJ. SzymanowskiH. H. TaylorJ. S. WiegerT. J. Zakrocki